Citation Nr: 0919127	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  07-37 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for the 
Immunoglobulin A (IgA) nephropathy (Berger's Disease) 
disability.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active military service from August 1981 to 
September 1985.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2007 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida that 
granted service connection for immunoglobulin A (IgA) 
nephropathy (Berger's Disease) and assigned a zero percent 
(noncompensable) evaluation.

The appellant appealed the initial noncompensable evaluation 
assigned to the IgA nephropathy disability when service 
connection was granted.  The appellant is, in effect, asking 
for a higher rating effective from the date service 
connection was granted (September 24, 2006).  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The Board notes that the appellant has pursued this appeal 
without the assistance of a representative.  While he is free 
to proceed in this manner, the Board simply reminds the 
appellant that assistance, and representation, is available 
without charge from any number of accredited veterans' 
service organizations, as well as his state's veterans' 
department, and that he can obtain information about how to 
contact these organizations, as well as a VA Form 21-22, 
Appointment of Representative, from the RO, should he so 
desire.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the AMC/RO for action as described below.

The appellant has been granted service connection for IgA 
nephropathy, a renal condition that is a form of mesangial 
proliferative nephritis.  It occurs when abnormal deposits of 
immunoglobulin build up in the small blood vessels of the 
kidney; this causes structures of the kidney called glomeruli 
to become inflamed and can result in chronic 
glomerulonephritis.

The regulations pertinent to renal disabilities are found in 
38 C.F.R. §§ 4.115, 4.115a and 4.115b.  Diagnostic Code 7536 
indicates that glomerulonephritis is to be rated as renal 
dysfunction.  Renal dysfunction manifested by constant or 
recurring albumin with hyaline and granular casts or red 
blood cells; transient or slight edema; or hypertension 
meeting the criteria for at least 10 percent evaluation under 
38 C.F.R. § 4.104, Diagnostic Code 7101 warrants a 30 percent 
evaluation.  

Under the provisions of Diagnostic Code 7101 for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension), a 10 percent rating is assigned if the 
diastolic pressure is predominantly 100 or more or systolic 
pressure is predominantly 160 or more, or minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  38 C.F.R. § 4.104.

Note (1) to Diagnostic Code 7101 states that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm. 

In his November 2007 VA Form 9, the appellant reported that 
he had been diagnosed with hypertension and that he was 
taking prescribed medication for that condition.  These 
statements indicate that the appellant must have been under 
the care of a physician if he had been prescribed 
hypertension medication.  The associated medical records have 
not been obtained or associated with the claims file.

While the analysis delineated in the March 2009 Supplemental 
Statement of the Case (SSOC) indicated that the application 
of Diagnostic Code 7101 had been considered and rejected, the 
Board notes that this analysis is based upon the one and only 
post-service blood pressure reading of record (144/91) found 
in the report of the VA medical examination conducted in 
January 2007.  However, the examiner did not ask the 
appellant any questions about hypertension during the 
examination and there is no indication in the record - 
because the RO did not seek information about where the 
appellant was treated for his hypertension - of what the 
appellant's history of blood pressure readings might be.

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore in order to fulfill the duty to 
assist, all of the relevant private and VA treatment records 
should be obtained and associated with the claims file.

When available evidence is too old for an adequate evaluation 
of a veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  It is the Board's opinion that, since 
appellant was last afforded VA a medical examination in 
January 2007, he should be reexamined by the VA in order to 
ascertain the current severity and nature of his service-
connected IgA nephropathy disability.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The United States Court of Appeals for Veterans 
Claims (Court) has stated that the Board's task is to make 
findings based on evidence of record - not to supply missing 
facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claims on appeal.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

Finally, the Board notes that the appellant has appealed the 
initial zero percent rating that was assigned for his renal 
disability and has continuously prosecuted his case since 
that time.  The appellant is, in effect, asking for a higher 
rating effective from the date service connection was 
granted.  Consequently, the AMC/RO must consider the entire 
time period in question, from the effective date of the grant 
of service connection to the present, including whether the 
assignment of a 'staged rating' is appropriate pursuant to 
the Court's holding in Fenderson v. West, 12 Vet. App. 119 
(1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2008) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
An appropriate period of time should be 
allowed for the appellant to respond 
and/or submit additional evidence.

2.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his hypertension and 
IgA nephropathy since 2006, and secure 
all available relevant reports from those 
sources.  In particular, the AMC/RO 
should obtain the records from the 
physician(s) who diagnosed and treated 
the appellant's hypertension.  

3.  All pertinent VA treatment records 
for the appellant dated from 2006 to the 
present should be identified and 
obtained.  These records must be 
associated with the claims file.

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative, if any, should also be 
informed of the negative results and be 
given opportunity to secure the records.

5.  After completing the above and any 
additional notification and/or 
development action deemed warranted by 
the record, the AMC/RO should arrange for 
an examination of the appellant by an 
appropriate physician, such as a 
nephrologist or an internist, in order to 
determine the nature, extent and severity 
of his IgA nephropathy and any associated 
hypertension.

The examiner should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis, 
onset date, severity and extent of all 
manifestations of IgA nephropathy found, 
to include any associated hypertension.  
All necessary tests and studies should be 
conducted.  

The examining/reviewing physician should 
respond to the following specific 
questions and provide a full statement of 
the basis for the conclusions reached:  

(a)  On the basis of the clinical 
record, including laboratory 
testing, has the appellant's IgA 
nephropathy resulted in 
hypertension?  If so, does the 
appellant require continuous 
medication for control and is it at 
least as likely as not that the 
appellant is an individual with a 
history of diastolic pressure 
predominantly 100 or more? 

(b)  On the basis of the clinical 
record, including laboratory 
testing, has the appellant's IgA 
nephropathy resulted in constant 
albumenuria or recurring albumenuria 
with urinary casts or red blood 
cells or constant albumenuria with 
some edema?

(c)  On the basis of the clinical 
record, including laboratory 
testing, has the appellant's 
condition resulted in a definite 
decrease in kidney function or 
generalized poor health 
characterized by lethargy, weakness, 
anorexia, weight loss or limitation 
of exertion? 

The examiner must state the reasons for 
each opinion rendered.  The opinions 
should be provided based on review of the 
claims file if the Veteran fails to 
report for examination.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.

6.  The AMC/RO should then review the 
claims file to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If a report does not 
include fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the providing 
physician for corrective action.

7.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should again review the record, 
including any newly acquired evidence, 
and re-adjudicate the issue on appeal.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.  

8.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

